Citation Nr: 0115732	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right shoulder injury with traumatic 
arthritis.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a carpal navicular transverse fracture of the 
left wrist with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which assigned a 10 rating for residuals of a right 
shoulder disability and continued a 10 percent rating for 
residuals of the a left wrist fracture.

The veteran testified at an RO hearing in November 2000.

A review of the claims file shows that the veteran filed a 
claim for service connection for cold injury to the feet in 
March 2000.  This issue has not been adjudicated and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's right shoulder disability is manifested by 
degenerative arthritis and slight limitation of motion with 
consideration of pain; arm motion is possible to the shoulder 
level.

3.  The veteran's left wrist disability is manifested 
primarily by pain over the dorsum of the left hand, located 
at the base of his thumb and left index finger with 
occasional swelling, and limitation of motion with 
dorsiflexion to 38 degrees, palmar flexion to 35 degrees, 
radial deviation to 15 degrees, and ulnar deviation to 20 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right shoulder injury with traumatic 
arthritis have not been met. 38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, Diagnostic Codes 5003-5010, 5200, 5201, 
5203 (2000).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a carpal navicular transverse fracture of the 
left wrist with traumatic arthritis have not been met. 38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.951, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claims.  In this connection, 
it is apparent that the RO notified the claimant and his 
representative of the medical evidence needed to substantiate 
the claims and the Board finds that the May 2000 X-ray and VA 
joint examination reports summarized below are adequate for 
rating purposes; and there is no further duty to assist the 
veteran with the development of his increased rating claims.  

In an April 1946 rating decision, the veteran was granted 
service connection for residuals of a right shoulder injury 
(not found on last examination) and for residuals of a left 
wrist fracture and assigned noncompensable disability 
ratings, effective from December 9, 1945.  In a June 1947 
decision, the RO assigned a 10 percent rating for residuals 
of a carpal navicular transverse fracture of the left wrist 
with cystic degeneration in fragments, effective from April 
1, 1946.  These ratings remained unchanged until a July 2000 
decision, the subject of this appeal, when the RO increased 
the veteran's right shoulder disability rating to 10 percent, 
effective from April 2000.  These 10 percent disability 
ratings have remained unchanged.

An April 2000 statement from the veteran's treating 
chiropractor, W. J. S. III, D.C., indicates that he saw the 
veteran on April 10, 2000 for a range of motion examination 
of the right shoulder, that the veteran has frequently 
complained of pains in the shoulder and arm throughout the 
years, and that he has treated the veteran conservatively 
with manipulation and ultrasound.  Range of motion results 
for the right shoulder were: flexion to 132 degrees, 
extension to 46 degrees, abduction to 106 degrees, adduction 
to 38 degrees, external rotation to 78 degrees, and internal 
rotation to 75 degrees.  The chiropractor added that the 
veteran had restrictions in all ranges of motion of the 
shoulder including impairment of the shoulder in the 
activities of daily living particularly with flexion and 
abduction ranges of motion.

At a May 2000 VA joint examination, the veteran reported pain 
over the dorsum of the left hand at the base of the thumb and 
index finger, more so in damp weather.  He stated that he 
also has weakness and more pain now than in the past, which 
affects his ability to push things with any strength.  The 
veteran also reported that his shoulder originally was 
injured in a truck accident in 1944 and that he now has 
chronic pain in his right shoulder and cannot lift anything 
with any amount of weight to it.  He took Aleve, Tylenol or 
Naprosyn on an as needed basis for wrist and shoulder pain.  
On examination, there were no swelling, gross abnormalities, 
tenderness or warmth noted on palpation of the left wrist.  
Left wrist flexion was to 35 degrees; dorsiflexion was to 38 
degrees; radial deviation was to 15 degrees; and ulnar 
deviation was to 20 degrees.  The veteran was able to form a 
fist, move the thumbs to the tip of each finger, and move the 
thumb to the base of each finger.  On observation, there was 
no swelling or erythema of the right shoulder noted.  There 
was no warmth on palpation or tenderness of the right 
shoulder joint on palpation.  Right shoulder range of motion 
was: flexion to 121 degrees, hyperextension to 35 degrees, 
abduction to 113 degrees, adduction to 35 degrees, internal 
rotation to 22 degrees and external rotation to about 85 
degrees.  Left wrist X-rays showed degenerative joint disease 
of the radiocarpal joint, ununited healing fracture of the 
navicular bone, and a probable old fracture of the lunate 
bone.  Right shoulder X-rays showed no evidence of fracture, 
dislocation or bony destruction.  Osteoarthritic changes were 
noted with spur formation at the opposing bony margins of the 
acromioclavicular (AC) joint and an area of increased density 
was seen in the proximal right humerus suggestive of bony 
infract.  The diagnoses were status post navicular fracture 
of the left wrist with chronic pain and decreased range of 
motion and status post 1944 right shoulder injury with 
chronic pain and decreased range of motion.

The veteran testified at a November 2000 RO hearing that his 
right shoulder was painful and hurt so much that he was 
restricted to lifting no more than 20 pounds and he was not 
readily able to lift the arm above shoulder level, or 90 
degrees.  He also stated that he had persistent symptoms 
associated with his left wrist fracture, indicating that he 
had painful motion in both palmar flexion and dorsiflexion 
with poor weight-bearing ability.  At the hearing, the 
veteran showed his wrist with a raised area of about 0.25 by 
1 inch in dimension along the dorsal aspect of the wrist, 
which the veteran indicated was where his pain was 
concentrated within a 3-inch radius.  He complained of 
palpatory pain in that area without any discoloration or 
numbness.  The veteran indicated that he took Naprosyn for 
pain relief for both his wrist and shoulder conditions.  

Following the hearing, the veteran submitted copies of his 
chiropractor's treatment records dating from October 1998 to 
October 2000.  Those records show right shoulder complaints 
in the last three months of 1998, in January, February, 
August, September and December 1999, and in February, May, 
June and July 2000.  The veteran's shoulder complaints were 
always in conjunction with low back pain and occasionally 
with leg pain and/or spasms in the cervical, thoracic and 
lumbar spine.  No complaints of, or treatment for, left wrist 
symptoms was noted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran has urged special consideration for arthritis and 
pain.  Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as arthritis, 
degenerative under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
As such, the veteran's right shoulder disability has been 
rated at 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, and the veteran's left wrist 
disability has been rated at 10 percent under 38 C.F.R. 
§ 4.71, Diagnostic Codes 5015 and 5215.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5015, 5201, 5215 (2000).  

Diagnostic Code 5201 provides that a 20 percent rating is 
warranted if range of motion is limited to shoulder level (20 
percent for major or minor joint); 20 percent (minor) and 30 
percent (major) ratings are warranted for limitation of 
motion of the arm when range of motion is restricted to 
midway between the side and shoulder level; and 30 percent 
(minor) and 40 percent (major) ratings require that range of 
motion be restricted to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

To warrant an increased evaluation for his service-connected 
right shoulder disability, the veteran would need to 
demonstrate the presence of a limitation of motion of his 
right arm at shoulder level, or nonunion of the clavicle or 
scapula, with loose movement or dislocation.  38 C.F.R. 
4.71a, Codes 5201, 5203 (2000).  Alternatively, the veteran 
could be assigned a 30 percent evaluation on a showing of 
favorable, abduction to 60 degrees, can reach mouth and head.  
The record shows, however, that the veteran has abduction to 
between 106 and 113 degrees.  The latest private range of 
motion results for the right shoulder were: flexion to 132 
degrees; extension to 46 degrees, abduction to 106 degrees, 
adduction to 38 degrees, external rotation to 78 degrees, and 
internal rotation to 75 degrees.  The latest VA examination 
report shows that right shoulder range of motion was: flexion 
to 121 degrees, hyperextension to 35 degrees, abduction to 
113 degrees, adduction to 35 degrees, internal rotation to 22 
degrees, and external rotation to about 85 degrees.  The 
record is clear that the veteran's right shoulder does not 
have ankylosis of scapulohumeral articulation.  He does not 
have limitation of motion of the arm restricted to shoulder 
level.  Although the veteran testified that his motion was 
limited by pain, objective evidence did not show that his 
motion was limited by pain to a degree that would support a 
rating in excess of 10 percent.  The evidence also does not 
show that there is nonunion of the scapula with loose 
movement, or dislocation of the scapula.  Under the 
applicable diagnosis codes for limitation of motion, 
therefore, compensable evaluations are not applicable in this 
case.  The May 2000 X-rays showed osteoarthritic changes with 
spur formation at the opposing bony margins of the AC joint 
and an area of increased density was seen in the proximal 
right humerus suggestive of bony infract.  However, there 
were no other bone or joint abnormalities.  In summary, the 
clinical evidence warrants a noncompensable evaluation under 
all of the applicable diagnostic codes.  According to 
Diagnostic Codes 5010-5003, when this is the case, a 10 
percent evaluation is applicable for each such major joint 
group or group of minor joints affected by limitation of 
motion.  Thus, a 10 percent rating is warranted because there 
is X-ray evidence of arthritis and clinical evidence of 
slight, noncompensable limitation of motion.  A higher rating 
is not warranted because there is no X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.

It is pertinent to note that, while the veteran complained of 
right shoulder pain, there is no objective medical evidence, 
such as disuse atrophy, to show that pain, weakness, fatigue, 
or any other right shoulder symptom results in additional 
functional limitation, such as additional limitation of 
motion, to a degree that would support a rating in excess of 
10 percent under the applicable rating criteria.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 6 Vet. App. 321 (1995).

As stated above, the veteran's left wrist disability is rated 
under Diagnostic Code 5215.  Under that code, a 10 percent 
rating is warranted for limitation of motion of the wrist 
(major or minor), such that dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  Ten percent is the highest schedular evaluation 
available under that diagnostic code. 

The foregoing evidence shows that the veteran's left wrist 
disability is manifested primarily by complaints of 
occasional swelling, decreased lifting strength, and pain.  
However, objective manifestations on examination consisted of 
no more than limitation of motion.  Such motion included 
wrist flexion to 35 degrees, dorsiflexion to 38 degrees, 
radial deviation to 15 degrees, and ulnar deviation to 20 
degrees.  The veteran was able to form a fist, move the thumb 
to the tip of each finger, and move the thumb to the base of 
each finger.  There was no swelling, gross abnormalities, or 
tenderness or warmth noted on palpation of the left wrist.  
Moreover, there is no objective evidence that the veteran's 
left wrist disability is associated with a lack of normal 
endurance; flare-ups; weakened movement, including decreased 
grip strength; excess fatigability; or incoordination. There 
is also no objective evidence of any other abnormalities, 
such as deformity, heat, discoloration, subluxation or 
instability, or loose motion or malunion.  Finally, there is 
no evidence that the veteran has required any treatment for 
his left wrist since service, much less frequent 
hospitalization.  The Board agrees with the RO, that, with 
consideration of the provisions of 38 C.F.R. §§ 4.40, and 
4.45 (2000) and DeLuca, 8 Vet. App. at 205-206, the veteran's 
pain and discomfort on use results in limitation of motion of 
the left wrist, which supports a 10 percent rating under 
Diagnostic Code 5215.  As this rating is the maximum under 
Diagnostic Code 5215 and has been in effect since April 1946, 
over 20 years, it is now protected.  See 38 U.S.C.A. § 110; 
38 C.F.R. § 3.951(b).

The Board has considered the possibility of rating the 
veteran's left wrist disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, which is the only other diagnostic code 
pertaining specifically to the evaluation of musculoskeletal 
abnormalities of the wrist.  However, that diagnostic code 
requires ankylosis of the wrist, which is not present in this 
case.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2000).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected shoulder 
and/or wrist disabilities have resulted in frequent 
hospitalizations or caused marked interference in his 
employment beyond that accounted for by the assigned ratings.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and 
claims for ratings in excess of 10 percent for right shoulder 
and left wrist disabilities must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right shoulder injury with traumatic arthritis is 
denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a carpal navicular transverse fracture of the left wrist 
with traumatic arthritis is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

